Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the amendments entered on 12/07/2021. Applicant waived the first action interview office action and requested that proposed amendments be entered during an interview conducted on 12/2/2021 (see interview summary). Claim 1 has been amended. Claims 2-7 have been added. Claims 1-7 are currently pending and have been examined below. 

Claim Objections
Claim 1 is objected to because of the following informalities: “comprising-” in line 6 should be replaced with “comprising”. Appropriate correction is required. 

Claim 1 is objected to because of the following informalities: “the first network function request” on in lines 7-8 should be removed. Appropriate correction is required. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4, 6, and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites “the method of Claim 4, wherein . . .” but claim 4 cannot further limit itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 6 and 7 are rejected by virtue of their dependency on Claim 4. NOTE: for purposes of applying prior art, examiner will treat claim 4 as being dependent on independent claim 1. 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites “the method of Claim 5, wherein . . .” but claim 5 cannot further limit itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. NOTE: for purposes of applying prior art, examiner will treat claim 5 as being dependent on independent claim 1. 
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20200042989 (“Ramadoss”) in view of US Patent Application Publication Number 20190303893 (“Ramasamy”)
Claim 1
As per claim 1, Ramadoss teaches a method comprising: 
creating a fractionalized risk pool and a fractionalized Home Pricing Index (HPI) pool for a single family home ([0009] “residential real estate property”), the fractionalized risk pool and the fractionalized HPI pool comprising asset tokens and HPI tokens, the asset tokens and the HPI tokens issued using blockchain ([0010] “applying blockchain-enabled “Asset-backed Tokenization” to real estate mortgage loans.” And, [0012] “Tokenization through fractional ownership allows diversification of risk arising out of asset ownership (one wholly owned asset can be damaged and lose its value, while fractional ownership allows diversification of risk though owning a part of several assets).” And, [0138] “pooling rights under the contract with rights under other contracts sold to a plurality of other homeowners.” And, [0063] “A blockchain admin manages the blockchain data, and investors who buy the tokens issued by the trust (token buyers) have a decentralized application that communicates with the blockchain.” And, [0167] “Tokens represent assets of value that are associated with some form of ownership . . . platform offers two different tokens: utility tokens and asset-backed security tokens.” And, [0132] “The future equity participation payment corresponds to the initial equity participation payment plus a predetermined percentage of the increase in value of the residential real estate property between the time of execution of the contract and the future time.” And, [0008] “asset description, payment, and timing.”); 
a sale of an asset token to an asset token holder, wherein the asset token comprises a blockchain based smart contract to a decentralized network ([0008] “embedding in the cryptocurrency coins/tokens a smart contract one or more investment terms including asset description, payment and timing.” And, [0233] “The smart contract is placed onto the blockchain.” And, [0063] “A blockchain admin manages the blockchain data, and investors who buy the tokens issued by the trust (token buyers) have a decentralized application that communicates with the blockchain. In addition, the blockchain layer communicates with a cloud storage which stores the notes, the debt recordation, among others.” And, [0126] “coins/tokens purchased during the coin offering used to raise funding for the group of properties.” activates the smart contract and buys the seller note by sending the purchase price for the note.”); 
a sale of an HPI token to an HPI token holder, wherein the HPI token comprises a blockchain based smart contract distributing payments to the asset token holder and the HPI token holder using blockchain ([0008] “embedding in the cryptocurrency coins/tokens a smart contract one or more investment terms including asset description, payment and timing.” And, [0063] “0063] “A blockchain admin manages the blockchain data, and investors who buy the tokens issued by the trust (token buyers) have a decentralized application that communicates with the blockchain.” And, [0124] “the smart contract automatically executes and coins/tokens.” And, [0125] “The future equity participation payment corresponds to the initial equity participation payment plus a predetermined percentage of the increase in value of the residential real estate property.”).
Ramadoss teaches a blockchain based smart contract but does not explicitly teach the following feature taught by Ramasamy:
transmitting, by a first computing device of first computing system (Ramasamy [0006] “a first computing system including . . . a first computing device), a first network function request comprising information ([0138] “transmit a plurality of network function requests to decentralized P2P network including at least a first network function request which includes the sales information corresponding to physical property item.”).
Ramadoss teaches a blockchain based smart contract but does not explicitly teach the following feature taught by Ramasamy:
transmitting, by a second computing device of a second computing system (Ramasamy [0007] “a second computing system including . . . a second computing device), a second network function request to the decentralized network, the second network function request comprising information ([0007] “The second computing device may transmit a second network function request to the decentralized P2P network.”).
Therefore, it would have been obvious for Ramadoss to include transmitting, by a first computing device of first computing system a first network function request and transmitting, by a second computing device of a second computing system a second network function request to the decentralized network,  on the blockchain via a personal device. 

Claim 2
As per claim 2, Ramadoss further teaches: 
wherein multiple single family homes can be combined together in the fractionalized HPI pool ([0012] “Tokenization through fractional ownership allows diversification of risk arising out of asset ownership (one wholly owned asset can be damaged and lose its value, while fractional ownership allows diversification of risk though owning a part of several assets).” And, [0126] “The community-based sharing system can be done where a group of properties owned by the community can be funded.”  And, [0138] “pooling rights under the contract with rights under other contracts sold to a plurality of other homeowners.” And, [0063] “A blockchain admin manages the blockchain data, and investors who buy the tokens issued by the trust (token buyers) have a decentralized application that communicates with the blockchain.” And, [0138] “pooling rights under the contract with rights under other contracts sold to a plurality of other homeowners each of whom owns at least one of a plurality of residential real estate properties.”). 

Claim 3
As per claim 3, Ramadoss further teaches: 
wherein asset tokens entitle asset token holders to financial rights in the single family home and HPI tokens entitle HPI token holders to financial rights in the fractionalized HPI pool ([0010] “applying blockchain-enabled “Asset-backed Tokenization” to real estate mortgage loans.” And, [0012] “Tokenization through fractional ownership allows diversification of risk arising out of asset ownership (one wholly owned asset can be damaged and lose its value, while fractional ownership allows diversification of risk though owning a part of several assets).” And, [0138] “pooling rights under the contract with rights under other contracts sold to a plurality of other homeowners.” And, [0063] “A investors who buy the tokens issued by the trust (token buyers) have a decentralized application that communicates with the blockchain.” And, [0167] “Tokens represent assets of value that are associated with some form of ownership . . . platform offers two different tokens: utility tokens and asset-backed security tokens.” And, [0132] “The future equity participation payment corresponds to the initial equity participation payment plus a predetermined percentage of the increase in value of the residential real estate property between the time of execution of the contract and the future time.”); 

Claim 4
As per claim 4, Ramadoss further teaches: 
wherein the HPI token is in a fractionalized HPI pool ([0010] “applying blockchain-enabled “Asset-backed Tokenization” to real estate mortgage loans.” And, [0012] “Tokenization through fractional ownership allows diversification of risk arising out of asset ownership (one wholly owned asset can be damaged and lose its value, while fractional ownership allows diversification of risk though owning a part of several assets).” And, [0138] “pooling rights under the contract with rights under other contracts sold to a plurality of other homeowners.” And, [0063] “A blockchain admin manages the blockchain data, and investors who buy the tokens issued by the trust (token buyers) have a decentralized application that communicates with the blockchain.” And, [0167] “Tokens represent assets of value that are associated with some form of ownership . . . platform offers two different tokens: utility tokens and asset-backed security tokens.” And, [0132] “The future equity participation payment corresponds to the initial equity participation payment plus a predetermined percentage of the increase in value of the residential real estate property between the time of execution of the contract and the future time.”).

Claim 7
As per claim 7, Ramadoss further teaches: 
	wherein the asset token, the HPI token, or the occupancy token, or any combination thereof, is configured to be resold or retraded ([0059] “Each ownership token can be independently traded.” And, [0142] “Once accepted, tokens are minted and held by a custodian or send to the investors, who in turn . 
5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20200042989 (“Ramadoss”) in view of US Patent Application Publication Number 20190303893 (“Ramasamy”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20210119785 (“Ben-Reuven”).
Claim 5
As per claim 5, Ramadoss does not explicitly teach but Ben-Reuven teaches:  
wherein HPI tokens are unlocked and transferred to an asset token holder after a pre-set condition is met ([0475] “Using inheritance a subclass contract can utilize custom conditions for unlocking (releasing) escrowed tokens.” And, [0143] “The contract releases the conversion when the contractor supplies the missing public keys needed to validate the conversion.” And, [0317] “a verification step can be triggered, e.g., to make sure the required result has indeed been met, and thereafter the rewards are released to the referral chain leading to the converter.”).
Therefore, it would have been obvious for Ramadoss to include wherein HPI tokens are unlocked and transferred to an asset token holder after a pre-set condition is met as taught by Ben-Reuven in order to “ensure security, fairness, fraud-prevention, and contract-adherence” (Ben-Reuven [0229]). 

6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20200042989 (“Ramadoss”) in view of US Patent Application Publication Number 20190303893 (“Ramasamy”) as applied to claim 4 above, and in further view of The Potential Role of Tokenization in Affordable Housing, Crypto Properties LLC, December 2018 (“Tokenization”).  
Claim 6
As per claim 6, Ramadoss does not explicitly teach but Tokenization teaches:  
	wherein an occupancy token entitles an occupant of the single family home to financial rights in the single family home after a pre-set condition is met ([[age 3] “tokenizing privately-owned housing, a technique where undivided ownership interests in the real property are created and represented by a virtual currency or “token.” And, [page 21] “Tokenizing affordable housing holds the promise of incentivizing tenant behavior . . . For example, once a property is tokenized, the tokens can be distributed to tenants to reward them for desired behaviors, including: Paying rent on a timely basis;
Paying utilities on a timely basis (i.e. in sub-metered properties and where utility arrears negatively
impacts property value) . . . .” Examiner interprets a token distributed to a tenant when certain behaviors are met (such as paying rent on time) as an occupancy token that entitles an occupant to financial rights after a pre-set condition is met.). 
Therefore, it would have been obvious for Ramadoss to include wherein HPI tokens are unlocked and transferred to an asset token holder after a pre-set condition is met as taught by Tokenization in order to “incentiviz[] tenant behavior in a way that benefits property owners and investors as well as the tenants themselves” (Tokenization [page 21]) and in order to “to allow tenants to purchase ownership in the property over time” and “make the accounting of a rent-to-own program 100% transparent and mitigate the risk that a landlord or project sponsor might fail to comply with their contractual commitment to the tenant” (Tokenization [page 22]).

Response to Arguments 
35 U.S.C. 103
Applicant's amendments entered on 12/07/2021 overcome the 35 U.S.C. 102 rejection over Ramasamy. Therefore the rejection provided in the First Action Interview Pilot Program Pre-Interview Communication has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Ramadoss and Ramasamy under 35 U.S.C. 103(a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20200211134 (“Sahagen”) discloses factionalizing real estate units into tokenizable commodities and managing the exchange of transactions associated with those tokenized commodities to allow for home ownership mobility.
US Patent Application Publication Number 20190251552 (“Kurian”) teaches displaying a network function request interface through which a user may request performance of a network function, such as a smart contract operation on one or more decentralized P2P networks.
US Patent Application Publication Number 20190207751 (“Harvey”) teaches a computing device requesting execution of network functions in a decentralized P2P network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622     

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622